IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-40806
                         Summary Calendar
                        __________________


RODNEY L. TURNER,

                                     Plaintiff-Appellant,

versus

TEXAS BOARD OF PARDONS &
PAROLES, ET AL.,

                                     Defendants-Appellees.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:95-MC-152
                         - - - - - - - - - -
                            March 29, 1996
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Rodney L. Turner appeals from the district court's

imposition of a second $50 sanction upon him.   Turner argues that

the district court abused its discretion by imposing the sanction

because Turner was given neither notice nor an opportunity to

respond.   The district court's first $50 sanction provided Turner

with adequate notice that he faced additional sanctions for


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-40806
                                -2-

attempting to file further frivolous lawsuits.   Therefore, we

AFFIRM essentially for the reasons stated by the district court.

Turner v. Texas Bd. of Pardons and Paroles, No. 6:95mc (E.D. Tex.

Sept. 15, 1995).   Turner's motion for the records is DENIED as

moot.

     AFFIRMED; MOTION DENIED.